Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 20, 2020

                                    No. 04-20-00007-CV

                                    AKF GROUP LLC,
                                        Appellant

                                              v.

 Keath GARRISON and Kassie Garrison, Individually and as Next Friend of Karrah Garrison
    and Maycie Garrison, Minors; Haela Garrison; Ernest D. Copelin, Individually and as
 Representative of the Estate of Roper T. Nathon Copelin, Deceased' and Tangela M. Copelin,
                                           Appellee

                  From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CI00853
                          Honorable Laura Salinas, Judge Presiding


                                       ORDER
       Appellees’ briefs were due on February 18, 2020. See TEX. R. APP. P. 38.6(b). Before
the due date, Appellee Texas Mutual Insurance Company filed an unopposed motion for a thirty-
day extension of time to file its brief.
        Texas Mutual Insurance Company’s motion is GRANTED. Its brief is due on March 19,
2020.


                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of February, 2020.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court